Thornton, J.
It appears in this cause, which was an action to enforce the lien of a street assessment, that the property owners took the contract for doing the work, and that after the work was done and the assessment made by the proper officer, the contractors assigned for value received to the plaintiff all their right, title and interest in said contract, and in the assessment, warrant, and diagram, and all the moneys due and to grow due thereon.
Patterson, one of the contracting property owners and assignors, was a party defendant, and the court rendered judgment against him.
It is contended that Patterson, the appellant, is estopped to deny the validity of the contract and of the assessment. We *358are of opinion that this point is well taken. A party cannot for value assign a contract and assessment, and then set up the defense that they are invalid, because not in compliance with the street law. The law does not tolerate such a procedure. Having accepted a benefit under it, he cannot be heard to say that it is invalid.
Judgment and order affirmed.
Myrick, J., and Sharpstein, J., concurred.